In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. In an entry filed October 23, 2009, the court appointed a master commissioner for the limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto. Pursuant to that entry,
It is ordered that no later than seven days from the date of this entry, the parties shall submit proposed schedules to govern discovery and the presentation of evidence in this case. A scheduling order will be established thereafter.
Cupp, J., not participating.